Citation Nr: 1327871	
Decision Date: 08/30/13    Archive Date: 09/05/13

DOCKET NO.  05-22 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to the service-connected posttraumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2005 rating decision by the RO.

The Veteran presented testimony at a hearing held at the RO before a now-retired Veterans Law Judge (VLJ) in May 2006.  A transcript of this hearing has been associated with the claims folder.

In March 2010, the Veteran was offered the opportunity to appear for a new hearing.  He was notified that, if he did not respond in 30 days, it would be assumed that he did not want another hearing.  As the Veteran did not respond, there is deemed to be no outstanding hearing request.

The Board denied the claim of service connection for hypertension in a decision promulgated in February 2011. 

In a rating decision in September 2011, the RO granted service connection for coronary artery disease and assigned a 100 percent rating, effective on October 5, 2004 and a 60 percent rating, effective on November 1, 2004.  The RO also assigned a total rating based on individual unemployability by reason of service-connected disability effective on November 1, 2004.  

The Veteran at this same time appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  While the matter was pending before the Court, in January 2012, the Veteran's attorney and a representative of VA's Office of General Counsel filed a Joint Motion for Remand.  In a January 2012 Order, the Court remanded the claim to the Board for compliance with the instructions of the Joint Motion for Remand.

The Veteran's claim was remanded by the Board in July 2012 for additional development of the record. 

In April 2013, the Board requested a medical opinion from the Veterans Health Administration (VHA) in order to address the etiology of the claimed hypertension.  See 38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901(d) (2012).  

The requested opinion was received by the Board in May 2013.  On May 28, 2013, the Board wrote to the appellant, provided him a copy of the VHA opinion, and solicited additional evidence and/or argument.  Cf. Thurber v. Brown, 5 Vet.App. 119 (1993).  No additional evidence or argument was received by VA. 


FINDING OF FACT

The Veteran is shown to have hypertension that as likely as not is aggravated by his service-connected PTSD. 


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by hypertension is aggravated by his service-connected PTSD.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fully favorable determination in this case, no discussion of how VA complied with its duty to notify and assist the appellant is necessary.

The Veteran asserts that he has hypertension that is related to his service-connected PTSD.  He has also asserted that it is due to his active duty service; however, since his claim is being granted on a secondary service connection theory of entitlement, no further discussion is required regarding the direct service connection theory.

For secondary service connection to be granted, generally there must be (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet.App. 509, 512 (1998).  

When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2012); see Harder v. Brown, 5 Vet.App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet.App. 439, 448 (1995).  

The evidence of record, including a July 2012 VA examination report, reflects diagnoses of hypertension.  The Veteran is also service-connected for PTSD.  Therefore, the first and second Wallin elements have clearly been satisfied.  

What remains to be established is whether the Veteran's hypertension was caused or aggravated by his service-connected PTSD.

While a December 2004 VA examiner indicated that the Veteran's hypertension was not secondary to his PTSD, the examiner did not provide any rationale for this opinion. 

Similarly, in a June 2008 VA examination report, another VA physician stated that the Veteran's hypertension was not related to his PTSD because PTSD did not cause or aggravate hypertension.  However, the examiner did not provide any rationale for this statement. 

In a July 2012 VA examination report, another VA physician stated that the Veteran's PTSD did not cause or contribute to his hypertension.   However, the examiner did not provide an explanation for this opinion.  

Since the VA examiners did not provide any rationale for their conclusions, their opinions are assigned low probative value.  See Bloom v. West, 12 Vet.App. 185 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects 'clinical data or other rationale to support his opinion.'); see also Hernandez-Toyens v. West, 11 Vet.App. 379 (1998) (the failure of the health care provider to provide a basis for his/her opinion goes to the weight or credibility of the evidence).

In support of his claim, the Veteran has submitted a July 1998 report titled The Relationship of Depression to Cardiovascular Disease which stated that "psychological and physical events [could] elicit a stress response; ie, the reaction of an organism to deleterious forces that disturb[ed] physiologic homeostasis.  . . . There [were] several similarities between stress and major depression.  Both [could] be characterized by increased blood pressure." 

The Board obtained the opinion of a VHA physician in May 2013.  After reviewing the claims folder, the examiner stated that, while some records were missing, the evidence contained in the claims file indicated that the service-connected PTSD exacerbated the Veteran's hypertension.  Specifically, the examiner explained that the Veteran's PTSD would result in him forgetting to take his hypertension medication which would render the disability "less well controlled."  

In rendering his opinion, the VHA physician pointed to specific statements from the Veteran's spouse which documented the Veteran's lack of compliance with his medication regimen.  

As the VHA examiner provided a rationale for his opinion that was supported by evidence contained in the claims file, the Board finds this opinion to be of high probative value. 

Accordingly, when viewed as a whole, the Board finds the evidence to be in relative equipoise in showing that the claimed hypertension as likely as not is aggravated by his service-connected PTSD.  

In resolving all reasonable doubt in the Veteran's favor, the Board finds that the third Wallin element has been met and that service connection is warranted.



ORDER

Secondary service connection for hypertension is granted.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


